           IN THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM WEYANDT, et. al.,                    :     1:19-cv-1018
                                             :
            Plaintiffs,                      :     Hon. John E. Jones III
                                             :
      v.                                     :
                                             :
PENNSYLVANIA STATE                           :
CORRECTIONS OFFICERS                         :
ASSOCIATIONS, et. al.                        :
                                             :
            Defendants.                      :

                                   MEMORANDUM

                                   October 15, 2019

      Presently pending before this Court are two Motions to Dismiss filed by

Defendant Pennsylvania State Corrections Officers Association (“PSCOA”), (Doc.

19), and by Defendants Thomas W. Wolf, Michael Newsome, and Brian T. Lyman

(“Commonwealth Defendants”), (Doc. 20). Because both Motions raise similar

arguments, we will address them together. For the reasons that follow, we shall

grant both motions.




                                         1
    I.      FACTUAL BACKGROUND

         We take the following from Plaintiffs’ Complaint and assume it to be true,

as we must. Where Plaintiffs’ Complaint is lacking, we take from the record of the

case, as we are permitted to do.1

         The instant case alleges a constitutional violation in a Collective Bargaining

Agreement (“CBA”) which governs Plaintiffs’ employment by the Commonwealth

of Pennsylvania. Plaintiffs argue that provisions mandating continued union

membership and payment of union dues violate their First Amendment rights as

articulated by the Supreme Court in Janus v. AFSCME. 138 S. Ct. 2448 (2018).2

Plaintiffs bring this claim on behalf of themselves and a putative class of similarly

situated employees.

         Plaintiffs William Weyandt, Mark Mills, Chris Taylor, Brandon Westover,

and Cory Yedlosky are Commonwealth employees at Huntington Correctional

Institution. (Doc. 1 at ¶ 2). Their positions are subject to the Public Employee

Relations Act, 43 P.S. § 1101.301(1), under which Defendant PSCOA negotiates


1
        See Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (“In evaluating a motion
to dismiss, we may consider documents that are attached to or submitted with the complaint [and] matters
incorporated by reference or integral to the claim, items subject to judicial notice, matters of public
record, orders, [and] items appearing in the record of the case”).
2
         In Janus, the Supreme Court held that it was a violation of an employee’s First Amendment rights
to require an “agency fee” to be deducted from a non-union member employee’s wages to support
“activities germane to the union’s collective-bargaining activities.” 138 S. Ct. 2448 (2018). While the
Court acknowledged that all employees benefit from the collective bargaining activities of the union, an
employee’s Free Speech rights outweigh that benefit and entitle him to refrain from monetarily supporting
the ideas espoused by a union. Id.

                                                   2
the terms of Plaintiffs’ employment with the Commonwealth. Id. at ¶ 9-10.

Defendant PSCOA is a union which exclusively represents all Commonwealth

Correctional Officers and Forensic Security Employees in collective bargaining

with the Commonwealth. Id. at ¶ 3; 11. Commonwealth Defendants Thomas W.

Wolf, Michael Newsome, and Brian T. Lyman are Commonwealth officials being

sued in their official capacities as Governor, Secretary of the Office of

Administration, and Chief Accounting Officer, respectively. Id. at ¶ 4-6. The

assertedly violative CBA was negotiated between Defendant PSCOA and the

Commonwealth and is effective from July 1, 2017 to June 30, 2020. Id at ¶ 10.

      Plaintiffs object to two specific provisions of the CBA as violative of their

First Amendment rights: the “membership-dues-deduction” clause and the

“Association Security” provision. Id at ¶ 17-23.

      The CBA’s “membership-dues-deduction” clause requires that union

membership dues be deducted on a biweekly basis from the pay of employees who

request, in writing, that such deductions be made. Id. at ¶ 18. The clause further

states that authorization for dues deduction is irrevocable before the end of the

current CBA. Id. The “Association Security” provision provides that union

members may only resign their membership in the fifteen (15) day period before

the expiration date of the current CBA. Id. at ¶ 19. When read together, Plaintiffs




                                          3
argue, these provisions violate Plaintiffs’ First Amendment right to not subsidize

union speech, as articulated in Janus. Id. at ¶ 20; 138 S. Ct. 2448 (2018)

      All named Plaintiffs joined the union and signed dues deduction

authorization cards prior to June 27, 2018. (Doc. 1 at ¶ 25). On or about December

17, 2018, Plaintiff William Weyandt sent a letter to PSCOA in which he resigned

his union membership and revoked his dues deduction authorization. Id. at ¶ 26.

On December 21, 2018, PSCOA informed Weyandt that his request would not be

honored due to the restrictions under the CBA and was told that he could

discontinue his union dues deductions in the 15 days prior to the expiration of the

CBA, as indicated in the “Association Security” provision. Id. at ¶ 27.

      On June 12, 2019, Plaintiffs’ counsel notified PSCOA that Plaintiffs

Weyandt, Mills, Taylor, Westover, and Yedlosky resigned their union

memberships and revoked any dues deduction authorization forms they had signed.

Id. at ¶ 28. On June 14, 2019, Plaintiffs initiated this action, seeking declaratory

and injunctive relief, as well as nominal and compensatory damages. (Doc. 1).

      Since that filing, Defendant PSCOA has undertaken significant steps to alter

their current membership practices under the CBA. On or about July 19, 2019,

PSCOA notified Plaintiffs that it was honoring their requests to resign from the

union and to revoke their dues deduction authorizations. (Doc. 26 at 5). At the

same time, PSCOA notified the Commonwealth to cease dues deductions for


                                           4
Plaintiffs. Id. On or about August 9, 2019, PSCOA sent each named Plaintiff a

check reimbursing them for the amount of dues deductions individually paid since

they had sent written notification to PSCOA of their intent to resign their

memberships and revoke their dues deduction authorizations. Id. at 6.

         On August 9, 2019, PSCOA and the Commonwealth also entered into a Side

Letter amending the CBA, providing that “any member of [PSCOA] may resign

from membership at any time by notifying the Association in writing.” Id. at 7. The

Side Letter also states that “upon notification from [PSCOA], the Commonwealth

shall cease [PSCOA] dues deductions for said individual.” Id. at 8.

         Defendant PSCOA filed the instant Motion to Dismiss on August 16, 2019.

(Doc. 19). Commonwealth Defendants also filed a separate Motion to Dismiss on

August 16, 2019. (Doc. 20). All Defendants filed briefs in support on August 30,

2019 (Docs. 24; 26). Plaintiff filed a consolidated brief in opposition, addressing

the arguments raised by all Defendants on September 13, 2019 (Doc. 30). PSCOA

filed its reply brief on September 26, 2019. (Doc. 32). Commonwealth Defendants

filed their reply brief on September 27, 2019. (Doc. 33). The Motions are therefore

ripe for disposition.

   II.      DISCUSSION

         Both the Commonwealth Defendants and PSCOA move to dismiss

Plaintiffs’ Complaint pursuant to Rule 12(b)(1) (lack of subject matter jurisdiction)


                                          5
and Rule 12(b)(6) (failure to state a claim upon which relief can be granted) of the

Federal Rules of Civil Procedure. Both the Commonwealth Defendants and

PSCOA argue that Plaintiffs’ claims are moot under Rule 12(b)(1). All Defendants

also argue that Plaintiffs have failed to adequately plead a claim for relief under

Rule 12(b)(6). The Commonwealth Defendants raise a separate argument under

Rule 12(b)(1) that Plaintiffs’ claim is barred by Eleventh Amendment immunity.

For the reasons set out below, Defendants’ Rule 12(b)(1) motion shall be granted

because Plaintiffs’ claim is moot. Having concluded that this Court lacks

jurisdiction to hear the case, it is neither necessary nor appropriate to rule on the

alternative motions. Ex parte McCardle, 74 U.S. 506, 514 (1868).

             a. Rule 12(b)(1) Standard of Review

      A motion to dismiss pursuant to Rule 12(b)(1) for lack of subject matter

jurisdiction “may be treated as either a facial or factual challenge to the court’s

subject matter jurisdiction.” Gould Electronics Inc. v. United States, 220 F.3d 169,

176 (3d Cir. 2000) (citing Mortensen v. First Fed. Sav. And Loan Ass’n, 549 F.2d

884, 891 (3d Cir. 1977)). A facial attack considers only the allegations of the

complaint to determine whether the claim sufficiently alleges subject matter

jurisdiction. Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

“Such an attack can occur before the moving party has filed an answer or

otherwise contested the factual allegations of the complaint.” Id. (citing Mortensen,


                                           6
549 F.2d at 889-92). “A factual attack ... is an argument that there is no subject

matter jurisdiction because the facts of the case – and here the District Court may

look beyond the pleadings to ascertain the facts – do not support the asserted

jurisdiction.” Id. The plaintiff retains the burden of demonstrating subject matter

jurisdiction. Gould, 220 F.3d at 178.

             b. Discussion

      Defendants’ attack is undisputedly factual. Defendants do not argue that

Plaintiffs failed to sufficiently plead jurisdiction, but, rather, that their claims have

since been mooted by Defendants’ payment of complete relief and by the

amendments to the CBA via the Side Letter. Thus, we consider whether evidence

outside the pleadings moots Plaintiffs’ claim.

      “Article III of the Constitution requires that there be a live case or

controversy at the time that a federal court decides the case.” Burke v. Barnes, 479

U.S. 361, 363 (1987). Article III requires that litigants have “a legally cognizable

interest in the outcome” of the litigation. United States Parole Commission v.

Geraghty, 445 U.S. 388, 397 (1980). This concept is referred to as the “personal

stake requirement,” and requires a litigant to demonstrate that he or she “has

sustained or is immediately in danger of sustaining some direct injury.” City of Los

Angeles v. Lyons, 461 U.S. 95 (1983). “Past exposure to illegal conduct does not in

itself show a present case or controversy . . . if unaccompanied by any continuing,


                                            7
present adverse effects.” Id. at 102, 103 S.Ct. 1660. This requirement “serves

primarily the purpose of assuring that federal courts are presented with disputes

they are capable of resolving,” Geraghty, 445 U.S. at 397, and ensures “concrete

adverseness which sharpens the presentation of issues necessary for the proper

resolution of constitutional questions.” Lyons, 461 U.S. at 101, 103 S.Ct. 1660.

      The Third Circuit has further held that a claim is moot when: “(1) the

alleged violation has ceased, and there is no reasonable expectation that it will

recur; and (2) interim relief or events have completely and irrevocably eradicated

the effects of the alleged violation. New Jersey Tpk. Auth. v. Jersey Cent. Power &

Light, 772 F.2d 25, 31 (3d Cir. 1985).

      Defendants argue that Plaintiffs’ claim has been rendered moot by “interim

relief or events” that have “completely and irrevocably eradicated the effects of the

alleged violation” and that “there is no reasonable expectation that it will recur.”

Id. They note that the named Plaintiffs have been permitted to withdraw from the

union and have been reimbursed for the dues deductions they had paid since

informing PSCOA in writing of their desire to cease membership. (Doc. 24 at 14;

Doc. 26 at 12). This, they argue, alleviates any alleged injury to the named

Plaintiffs that it would be appropriate for this Court to address. Id. In addition,

Defendants argue, PSCOA and the Commonwealth have entered into a Side Letter

permitting all union members to withdraw at any time and stating that dues


                                           8
deductions will cease when PSCOA notifies the Commonwealth to stop

deductions. (Doc. 26 at 12). Defendants argue that this Side Letter provides all

requested relief and moots Plaintiffs’ class claim as well. Id.

      We agree. Both the named Plaintiffs’ claim and the putative class claim have

been rendered moot by the subsequent actions of PSCOA and the Commonwealth.

The named Plaintiffs have been allowed to resign their union memberships as

requested. (Doc. 24 at 14; Doc. 26 at 12). They were also fully refunded for the

dues they paid in the time period between revoking their dues authorizations and

the date dues were no longer deducted from their pay. Id.

      The named plaintiffs have therefore been put in the same position they

would have been in had they been allowed to resign their union memberships at the

time they notified PSCOA of their desire to do so. Due to this relief, we are not

“capable of resolving” the present dispute because it is “unaccompanied by any

continuing, present adverse effects.” Geraghty, 445 U.S. at 397; Lyons, 461 U.S. at

102-03. Plaintiffs have been made whole from the alleged violation of the CBA,

and there is no more relief that can be proscribed for them by this Court.

      Defendants similarly argue that the Side Letter executed between PSCOA

and the Commonwealth on August 12, 2019 effectively amended the CBA to moot

the Plaintiffs’ class claims. The Side Letter eliminates the “maintenance-of-

membership” provision and allows any member of the union to resign their


                                           9
membership at any time. (Doc. 30 at 10; Doc. 32 at 4; Doc. 33 at 5). In addition,

the Side Letter provides that, upon notification by PSCOA, the Commonwealth

will cease deducting union dues from individual members. (Doc. 30 at 10; Doc. 32

at 4; Doc. 33 at 5).

        Defendants further argue that voluntary cessation of a policy can moot a

claim when the “likelihood that a defendant will resume the same allegedly

unlawful conduct is speculative.” (Doc. 24 at 8). The Commonwealth Defendants

cite several Third Circuit opinions which hold that a change in law or policy

renders it unlikely that a defendant will resume the allegedly unlawful conduct that

lead to the suit, thereby mooting the relevant claim.3 In addition, Defendants argue

that under the new Side Letter, Plaintiffs would have to re-authorize the collection

of dues for this alleged harm to recur, thereby making recurrence speculative at

best. (Doc. 24 at 11).

        Lastly, Defendants argue that the putative class cannot be afforded any

actual relief under the current circumstances. They argue that the Side Letter

provides all requested relief because it allows any PSCOA member to resign union

membership at any time and cease the dues deductions from their pay. (Doc. 26 at

14). The alleged violation of putative class members’ First Amendment rights no



3
 Thompson v. United States Dep’t of Labor, 813 F.2d 48, 51 (3d Cir. 1987); Marcavage v. Nat’l Park Service, 666
F.3d 856, 857-858 (3d Cir. 2012) (holding that a protester’s claim was moot because the citation he was issued for
protesting without a permit was not reasonably likely to recur because of subsequent changes to regulations).

                                                        10
longer exists due to intervening events, and so, Defendants argue, this claim has

been rendered moot.

      For reasons similar to those stated previously regarding the named Plaintiffs,

we agree. Plaintiffs’ class claim is mooted by Defendants’ Side Letter because

interim events have alleviated any alleged harm that may have been done to

Plaintiffs’ putative class and that possible harm is unlikely to recur.

      Plaintiffs make several discrete arguments against the mootness of their

claims, which we shall address in turn. Regarding the named Plaintiffs’ claim,

Plaintiffs argue that Defendants have not fully satisfied the named Plaintiffs’

claims because Plaintiffs Westover, Taylor, Yedlosky, and Mills would have

resigned their memberships and revoked their dues deductions in January 2019, not

June 2019, had the CBA not prohibited them from doing so. Plaintiffs therefore

argue that the named Plaintiffs have not been afforded complete relief, and their

claims are not mooted because they are still due damages for the amounts deducted

from their wages during that six-month period.

      We find this argument to be unconvincing. Defendants could not have

known in January 2019 that the named Plaintiffs wished to cease membership in

the union because they were not informed of that desire until June 2019.

Defendants therefore could not have made a decision until that time. Indeed,

Plaintiffs have presented no evidence supporting their claim beyond the


                                          11
Declarations of the named Plaintiffs, which stated that it was their intention to

resign the union in January, not June. We will not hold Defendants liable for

monies that the named Plaintiffs had explicitly authorized the Commonwealth to

deduct.

        Furthermore, the status quo in this case did not change from January 2019 to

June 2019. Nothing in the CBA had yet been amended, nor had the Side Letter

been executed.4 We find it paradoxical, then, that the named Plaintiffs would argue

that the only reason they did not submit their resignations in January was because

the provisions of the CBA precluded them from doing so. Those same

circumstances existed in June, at which time the Plaintiffs did revoke their dues

authorizations.

        Therefore, we find that the named Plaintiffs have been put in the same

position they would have been in had they been allowed to resign their

memberships in the union at the time they submitted their written notifications.

There is no live controversy and no actual relief that may be afforded by this Court

as pertains to the named Plaintiffs, and so we shall find their claim mooted and will

dismiss it in all respects.




4
        We note that Janus had been decided in 2018, and so the legal landscape provided identical arguments in
both January 2019 and June 2019 as well.

                                                       12
      Regarding their class claim, Plaintiffs, argue that the Side Letter grants

PSCOA “discretion to determine whether the Commonwealth will stop deducting

union dues from employees’ wages” after the employee has notified PSCOA of her

desire to cease union membership and dues deductions, but does not require such

action. Therefore, Plaintiffs argue, it is possible that future employees who do not

wish to subsidize the speech of the union, and so seek to cease membership, may

be forced to continue to pay dues if PSCOA does not direct the Commonwealth to

stop the deductions. Because of such a possibility, Plaintiffs argue, their class

constitutional claim has not been rendered moot and there is still alleged harm for

which they may be accorded relief.

      Plaintiffs further argue that even if the Defendants:

      claim they will interpret their Side Letter to allow for immediate
      cessation of dues deductions, that nonbinding claim would be
      insufficient to moot proposed class members’ claims . . . Defendants
      could change how they enforce their Side Letter at any time. In fact,
      PSCOA can unilaterally change how the Side Letter’s dues deduction
      terms are enforced because those terms give PSCOA sole authority to
      determine whether the Commonwealth will stop dues deductions. For
      example, PSCOA could unilaterally institute a maintenance of
      membership restriction under the Side Letter simply by declining to
      instruct the Commonwealth to stop deducting union dues from
      employees who object to those deductions during the life of the CBA.
      (Doc. 30 at 11).

Plaintiffs also contend that their class claim is not moot because Defendants can

alter the Side Letter at any time, and argue that “it is possible, if not likely” that

Defendants would do so after the dismissal of the instant case. Plaintiffs therefore
                                            13
believe their claim is not moot because declaratory and injunctive relief are still

necessary, especially, they argue, in light of the fact that Defendants continue to

defend the constitutionality of the original provisions.

        We find these arguments unpersuasive. As Defendants note, there is a

presumption that interim changes rendering a claim moot are entitled to a

presumption of good faith. Marcavage, 666 F.3d at 861. Plaintiffs argue that

Defendants may amend the Side Letter or fail to promptly inform the

Commonwealth that dues deductions should cease for former members. But they

offer no evidence to support these allegations. We decline to find a live

controversy is present here merely because Plaintiffs allege that future harm might

occur. We give Defendants the benefit of assuming they are acting in good faith

and will honor their agreements absent evidence to the contrary. We therefore

decline to find that Defendants’ possible future actions allow this claim to survive.

Should Plaintiffs’ fears be realized, they are welcome to bring suit against

Defendants again. Until such time as Plaintiffs face present, actual harm, however,

we find this claim to be moot. 5




5
          Plaintiffs make similar arguments regarding the claim of the named Plaintiffs as well. (Doc. 30 at 14)
(“Absent binding injunctive relief, the Commonwealth and PSCOA could start seizing union dues from Plaintiff
Employees’ wages again”). This argument is equally unpersuasive. Defendants are entitled to a presumption of good
faith in their subsequent actions concerning the named Plaintiffs as well and so we decline to hold this case is not
moot based upon these arguments.

                                                        14
      Plaintiffs also argue that their claim is not mooted because the CBA and

Side Letter are set to expire in 2020, at which point there is no guarantee that the

putative class will not again suffer an alleged First Amendment violation under the

new CBA. This argument fails for the same reasons as those stated above. It is not

appropriate for us to provide relief for abstract, future harms which may never

occur. Should the new CBA negotiated between PSCOA and the Commonwealth

fail to protect employees’ First Amendment rights, Plaintiffs are welcome to again

file suit. Until that time, we see no concrete harm that may, at present, be

appropriately addressed by this Court.

      Finally, Plaintiffs argue that there is still relief that may be accorded to the

class members in the form of a declaratory judgment “providing written notice that

CBA Article 3 and maintenance of membership practices are unconstitutional and

unenforceable, that [employees] have the right to stop the deduction and collection

of union dues from them at any time, and an opportunity to retroactively exercise

that right.” (Doc. 1 at ¶ D; Doc. 30 at 12). Plaintiffs argue that this type of relief is

“commonly awarded when unions mislead employees about their right to refrain

from subsidizing union speech.” However, we have already held that Plaintiffs’

claim is moot, and providing such declaratory relief would require us to reach the

merits of a mooted claim. We cannot reach the merits of Plaintiffs’ allegations that




                                            15
Defendants’ actions were unlawful, and therefore we cannot issue a declaratory

judgment to that effect.

       Plaintiffs seem particularly concerned that this declaratory judgment serve as

notice to the putative class of their new rights under the Side Letter. (Doc. 30 at

12-13). A declaratory judgment is not the appropriate vehicle for this notice.

Plaintiffs, or any interested parties for that matter, are free to publicize the contents

of the Side Letter and to inform employees of their right to resign from the union.

However, Plaintiffs have presented no argument that Defendants are required to

notify putative class members of the change, and it is inappropriate for the Court to

do so in this case.

   III.   CONCLUSION

       For the reasons stated above, we grant both the PSCOA’s Motion to

Dismiss, (Doc. 19), and the Commonwealth Defendant’s Motion to Dismiss, (Doc.

20).




                                           16
